706 S.E.2d 236 (2011)
In re the ADOPTION OF K.A.R., A Minor Child.
Appealed by Petitioners, Katy and Eric Larson.
No. 362P10.
Supreme Court of North Carolina.
February 3, 2011.
Deborah Sandlin, Raleigh, for Larson, Katy and Eric.
Cheri C. Patrick, Durham, for Alvarez, Roberto.

ORDER
Upon consideration of the petition filed on the 24th of August 2010 by Petitioners (Katy and Eric Larson) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."